Appellant contends in his motion for a rehearing, in substance, that it is only unlawful for a person to engage in the sale of securities, etc., that have been issued after the effective date of the Act commonly called the Blue Sky Law. We do not agree with this contention. We think it has been properly shown in our original opinion herein that it is not only unlawful for a person to engage in the sale, or effort to sell, securities actually in existence at the time of the passage of such Act by the Legislature, but such Act makes it also unlawful for such person to engage in certain efforts in regard to securities issued after the taking effect of such Act. Possibly the latter portion of such Act was necessarily enacted in order to reach other and further acts than those designated in the first part thereof, and it would certainly not vitiate the first part of such Art. 1083a, Vernon's Ann. Texas Penal Code as quoted in our original opinion. It merely "made assurance doubly sure," and prohibited other and further anticipated acts of the future.
It is claimed that error is shown herein because of the fact that the State was allowed to show that Mrs. Wilson, the lady to whom the security was sold by appellant, was a widow, and that the bill reciting such fact was not noticed in our original opinion. We feel sure that the fact of her widowhood was true, otherwise the untruth of such fact could have been shown. It does not seem to us to be a matter of such serious import as to require a reversal of this judgment. It could have been used to show why the lady was acting for herself in this matter of business, and evidently took the appellant's word for matters that would not have appeared so plausible to one more experienced in business affairs. We think the matter evidences no error.
We think that all the matters raised in this motion have been written upon and properly disposed of in our original opinion herein, and the motion will therefore be overruled. *Page 218